UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1933


In re:   FATEMEH NAJAFIAN,

                Debtor,

---------------------------

FATEMEH NAJAFIAN,

                Debtor – Appellant,

           v.

THE ROTONDA CONDOMINIUM UNIT OWNERS ASSOCIATION,

                Creditor – Appellee,

KEVIN R. MCCARTHY; W. CLARKSON MCDOW, JR., U. S. Trustee,

                Trustees – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cv-00345-GBL-IDD; 09-18112-BFK)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Fatemeh Najafian, Appellant Pro Se. Aimee Therese Hay Kessler,
SEGAN, MASON & MASON, PC, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Fatemeh   Najafian    appeals   the    district    court’s   order

affirming the bankruptcy court’s orders: (1) striking Debtor’s

Amended Schedule from the docket and (2) denying her motion to

reconsider.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm.          See Najafian v. The Rotonda

Condominium Unit Owners Ass’n, Nos. 1:12-cv-00345-GBL-IDD; 09-

18112-BFK (E.D. Va. filed July 20, 2012, and entered July 23,

2012).   We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before     the   court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3